Citation Nr: 1606171	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from February 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the claim was subsequently transferred to the New York RO.  

The appellant previously requested the opportunity to testify at a Travel Board hearing.  Although a hearing was scheduled for August 28, 2014, the appellant requested that the hearing be cancelled.  As such, his request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2015).

The issue of entitlement to service connection for tinnitus has been raised by the record in the January 2013 examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is the result of acoustic trauma during active duty service in the Navy.  His DD 214 shows his military occupational specialty (MOS) as fireman, marine (water trans) 7-70.210; this MOS appears to have a moderate probability of noise exposure.  However, he says that he worked in a ship boiler room and was exposed to loud engine and gunfire noise from large guns 8-12 hours per-day.

The Veteran was afforded a VA audiology examination in January 2013.  Although the examiner found that his sensorineural hearing loss was not attributable to service because of an absence of hearing loss during service and normal findings at separation using the whispered voice test (he opined that it was more likely caused by post-service occupational noise exposure working with power tools), the absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  Accordingly, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA records pertaining to the treatment of hearing loss since January 2013.   Continue associating his VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  The letter should request that he complete a release (VA Form 21-4142a, General Release for Medical Provider Information to VA) for this information. He should be provided an appropriate amount of time to respond.  
 
3. If the Veteran responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant pertinent records identified, unless they have already been obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

4.  After completing all above development, provide the e-folder to the examiner who conducted the January 2013 hearing loss examination for an addendum opinion; if that examiner is not available, send to a similarly-qualified examiner.  THE EXAMINER MUST DETERMINE WHETHER ANY CURRENT BILATERAL HEARING LOSS IS THE RESULT OF ACOUSTIC TRAUMA IN SERVICE.

The examiner should opine as to the following:
Whether the Veteran's bilateral hearing loss had its onset during service or is otherwise related to some incident of service, to include his military occupational specialty (MOS).

The examiner's attention is directed to the following:

* As the Veteran's Navy MOS was fireman, marine (water trans) and he also reported working in a ship engine room 8-12 hours per day, HIS CLAIMS OF ACOUSTIC TRAUMA ARE ACCEPTED AS CREDIBLE.

* THE EXAMINER MUST NOT BASE HIS/HER OPINION SOLELY ON AN ABSENCE OF EVIDENCE OF HEARING LOSS DURING SERVICE OR AT SEPARATION FROM SERVICE.  

* A COMPLETE EXPLANATION MUST BE PROVIDED, INCLUDING A STATEMENT FROM THE EXAMINER THAT THE VETERAN'S REPORTED ACOUSTIC TRAUMA DID OCCUR, AND THAT THE EXAMINER HAS CONSIDERED THIS FACT IN ARRIVING AT HIS/HER OPINION.  

* IF THE EXAMINER FINDS IT LESS LIKELY THAN NOT THAT THE VETERAN'S BILATERAL HEARING LOSS IS NOT RELATED TO SERVICE, PLEASE PROVIDE A DISCUSSION ON WHETHER/HOW THE WHISPERED VOICE TEST WOULD HAVE ACCURATELY DETERMINED WHETHER THE VETERAN SUSTAINED HEARING LOSS AT ALL FREQUENCIES.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

5.  Readjudicate the appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




